966 F.2d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. DAVIS, Petitioner-Appellant,v.Jim ROSE, Warden, Respondent-Appellee.
No. 92-5195.
United States Court of Appeals, Sixth Circuit.
June 19, 1992.

Before BOYCE F. MARTIN, JR. and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Ronald Davis moves for counsel and in forma pauperis status and appeals the district court's order dismissing his state petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   Following a jury trial, Davis was found guilty of aiding and abetting murder in the second degree.   He received a ninety-nine year sentence.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   The respondent will not be filing a brief.


2
Davis claimed that he was denied the right to a fair trial when the trial court refused to instruct the jury as to his theory of defense, that he was denied the opportunity to examine the jurors regarding their conduct while separated during the trial, that the trial court restricted his cross-examination of a prosecution witness, and that he was deprived of due process when his post-conviction proceeding was sua sponte dismissed without the appointment of counsel or the holding of an evidentiary hearing.


3
The district court dismissed the case as an abuse of the writ.   See McCleskey v. Zant, 111 S. Ct. 1454, 1466-67 (1991).   On appeal, Davis argues that the district court improperly dismissed his petition.


4
Upon consideration, we affirm the dismissal of the petition for the reasons stated by the district court in its order entered January 14, 1992.   The motion for in forma pauperis status is granted, and the motion for counsel is denied.